TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-94-00406-CR





Albert Peralta, Appellant


v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY

NO. 406441, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING





PER CURIAM


	This is an appeal from the judgment of conviction for criminal mischief.  Appellant
has filed a motion to withdraw the appeal.  No decision of this Court has been delivered.  The
motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).




Before Chief Justice Carroll, Justices Aboussie and Jones

Appeal Dismissed on Appellant's Motion

Filed:  March 1, 1995

Do Not Publish